Title: To George Washington from William Heath, 14 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands January 14. 1782.
                  
                  I have the honor to inclose the returns of the Massachusetts and Connecticut regiments lately called for, except Sheldon’s legionary corps and the 3d regiment of artillery; there has not been time to expect the former— the latter has been delayed by the river being impassable a day or two past.  As soon as they come to hand, they shall be forwarded with those of the New Hampshire line, which cannot be expected this some days.
                  On the night of the 10th instant a number of volunteer horse under the command of a captain Honeywell, covered by a detachment of regular troops from our lines, made an excursion to Morrissania and surprised the enemy’s picket at Delancy’s bridge—  Captain Totten, who commanded the picket, and one soldier with two militia men were made prisoners—  The rest of the picket escaped under cover of the night.  Captain Totten is considered as the most active officer in Delancy’s corps, and has been very troublesome on the lines.
                  We are now in a good way with the clothing—have found many more in the regiments than was expected who are capable of working tolerably well with the regimental tailors—  The materials are good.  There is a great want of buttons for the garments—  There are men who could cast them in the regiments if they had pewter.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
               